UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 17, 2013 WESTMOUNTAIN GOLD, INC. (Exact name of registrant as specified in its charter) Colorado 000- 53028 26-1315498 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 2186 S. Holly St., Suite 104, Denver, CO 80222 (Address of Principal Executive Offices) (303) 800-0678 Registrant’s Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 – FINANCIAL INFORMATION Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On December 17, 2013, the Company signed a Promissory Note with an accredited investor, for an aggregate loan amount of $1,000,000 (the “Bridge Loan”). Repayment of the Bridge Loan is due December 16, 2014 by repayment in cash. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits – Exhibit No. Description Convertible Promisorry Note dated December 17, 2013 between West Mountain Gold Inc. and Guiseppe Dessi. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WESTMOUNTAIN GOLD, INC. Date:December 23, 2013 By: /s/ Gregory Schifrin Name: Gregory Schifrin Title:
